Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Mandagere (US-PGPUB-NO:  US20110213508)(As to claim 1, 9, 16, Mandagere discloses):1. (currently amended) A method comprising:partitioning a circuit structure into a grid, comprising grid tiles [Para. 51: " three-dimensional matrix"; Also refer to Fig. 6, depicting circuit structures in row-column matrix or grid shape. Also, as well known, the circuit component under each block is also arranged in a grid or matrix form];for a plurality of logic cells of the circuit structure [Para. 92: " logical function(s)"], for a plurality of sub-intervals of a clock period [Para. 62, "frequency"], amortizing a power consumption [Para. 1-2: "power consumption"], of the logic cells into a set of grid tiles [Para. 82: "digital"] that comprise portions of the logic cells [Para. 92: " logical function(s)"], thus forming a set of power maps [Para. 19: "power optimizer 30 to create the outputs 80. The inputs 20 comprise physical device maps 21"; Also, Para. 29. “power consumptions and temperatures of each candidate workload solution by use of the prediction models and a migration cost model, and generates the outputs 80 comprising the optimized application maps”; wherein, the application map is referring to the power map];and applying the power maps [Para. 35, “power profile P”] to a neural network [Para. 34: " machine (SVM) learner"] to generate one or more current resistance (IR) drop prediction for the circuit structure [Para. 26: "prediction models comprise a thermal model, a device power model and a device performance mode"].
Additionally, Fig. 1A, as highlighted below, depicts major features of claim listed above (20: physical device map or grid, 40: performance prediction from machine learning or neural network, 70: workload adjustment, 30: power optimization etc.).


    PNG
    media_image1.png
    640
    394
    media_image1.png
    Greyscale
(As to claim 2, Mandagere discloses):2. (original) The method of claim 1, wherein the neural network is a convolutional neural network [Para. 34: "support vector machine (SVM) learner"; note: neural network is a type of machine learning].(As to claim 3, Mandagere discloses):3. (original) The method of claim 1, wherein amortizing the power consumption of the cell comprises dividing the power consumption [Para. 82: "power consumption"] of the cell evenly into each tile of the set of grid tiles [Para. 25, 58: "resources"; wherein, the resources can be layout resources arranged in a set of grid tiles], that comprises a portion of the cell [Para. 92: "block", "module"; also, Para. 17, "resource"].(As to claim 4, Mandagere discloses):4. (original) The method of claim 1, wherein the IR drop prediction of the neural network comprises a single maximal output of the neural network [Para. 34 and 36].(As to claim 5, Mandagere discloses):5. (original) The method of claim 1, wherein the grid tiles have uniform dimensions [Para. 51: "matrix", "dimensional"].(As to claim 6, 8, Mandagere discloses):6. (original) The method of claim 1, wherein the power consumption for a cell comprises cell internal power [Para. 1-2: "power consumption"], cell switching power, cell leakage power, and cell toggle rate [Para. 4-5: "power consumption of the data center by dynamic workload adjustment"; note: work load of digital logic comprises all components of power such as: leakage, switching and toggle].(As to claim 7, Mandagere discloses):7. (original) The method of claim 1, wherein the power consumption for a cell comprises path resistance [Para. 1-2: "power consumption" and “work load”; wherein, work load comprises RLC (resistance, capacitance and inductance)].(As to claim 10, Mandagere discloses):10. (original) The system of claim 9, wherein the power map generator is further configured to append to the power maps sub-interval-independent values for scaled power [Para. 19: "power optimizer 30 to create the outputs 80. The inputs 20 comprise physical device maps 21"], scaled internal power, and scaled switching power [Para. 1-2].(As to claim 11, Mandagere discloses):11. (original) The system of claim 9, wherein the neural network comprises at least four convolutional layers [Para. 34, "support vector machine (SVM) learner "].(As to claim 12, Mandagere discloses):12. (original) The system of claim 9, wherein the neural network comprises at least two fully connected layers [Para. 54-55: "machine learning process on the training samples generated in step"].(As to claim 13, Mandagere discloses):13. (original) The system of claim 9, wherein the neural network comprises at least two Maxpooling layers [Para. 54-55: machine learning process on the training samples generated in step"; note: Maxpooling layers is interpreted as a step of machine learning process].(As to claim 14, Mandagere discloses):14. (original) The system of claim 9, wherein the neural network is configured to utilize batch normalization [Para. 34, 36: "support vector"].(As to claim 15, Mandagere discloses):15. (original) The system of claim 9, wherein the neural network is configured to apply backpropagation [Para. 54-55: machine learning process on the training samples generated in step"; note: backpropagation is interpreted as a step of machine learning process].(As to claim 17, Mandagere discloses):17. (original) The non-transitory computer-readable storage medium of claim 16 [Para. 16: "computer readable medium"], the instructions when executed by the computer [Para. 87: "compiled", "executes", "computer"], causing the computer to further: train the neural network on a training set of circuit structures with known IR drop characteristics [Para. 34-36: "support vector machine (SVM) learner"].(As to claim 18, Mandagere discloses):18. (original) The non-transitory computer-readable storage medium of claim 17 [Para. 16: "computer readable medium"], the instructions when executed by the computer [Para. 87: "executes", "computer"], causing the computer to further: train the neural network with power information about the cells generated from a simulation of the cells [Para. 54, "machine learning process on the training samples generated in step 530... The thermal model is represented as a set of functions that map parameters in a power profile"].(As to claim 19-20, Mandagere discloses):19. (original) The non-transitory computer-readable storage medium of claim 16 [Para. 16: "computer readable medium"], the instructions when executed by the computer [Para. 87: "compiled", "computer"], causing the computer to further: compare the maximal IR drop prediction to a configured acceptable level of IR drop [Para. 47: " predicts temperatures for the candidate workload solutions", note: work load comprise IR drop].(As to claim 21, Mandagere discloses):21. (original) The non-transitory computer-readable storage medium of claim 16 [Para. 16: "computer readable medium"], the instructions when executed by the computer [Para. 87: "executes", "computer"], causing the computer to further: enhance the power maps with sub-interval-independent values for scaled power, scaled internal power, and scaled switching power for the cells [Para. 58, “temperature predictor calculates the temperature profile of the data center from workload values of the candidate workload solutions to devices of the data center and the physical device maps"].
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851